Montgomery App. No. 14375. On June 4, 1998, counsel for appellant filed a motion for stay of execution set for August 11, 1998. In the proof of service contained in the motion, counsel certifies that a true and accurate copy of the motion was delivered to the Clerk of the Supreme Court rather than certifying that a copy of the motion was served upon other parties to the ease as required by S.Ct.Prac.R. XIV(2)(A). Accordingly,
IT IS ORDERED by the court, sua sponte, that appellant’s motion for stay of execution be, and hereby is, stricken.